Title: To George Washington from Samuel A. Otis, 3 September 1789
From: Otis, Samuel A.
To: Washington, George

 

New York September 3d 1789

Permit me, Sir, encouraged by your indulgence to solicit the appointment of my Son, Harrison G. Otis, to be Attorney for the district of Massachusetts, being a practitioner of Reputation in the Supreme judicial Courts of the State, qualified for the business, and high in the estimation of his fellow Citizens. Sensible that he has no dependence for his advancement in life on any thing but his own circumspection, and the exertion of his abilities, improved by education, his habits are so formed that I have the highest confidence, he will justify the good opinion of the public, and any distinctions with which Government may think fit to honor him. And although under thirty, his talents and discretion may justly class him with men of more experience. But I beg leave to refer you to more impartial judges of his Character, than it is possible the affection of a father, to a very dutiful and worthy Son will permit me to be; I in full confidence that this affection, will, with a generous mind, be my excuse for any indelicacy in the mode of application, from one who is with every Sentiment of veneration & Respect Sir, Your obedt hume servt

Sam. A. Otis

